Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second contact structure being a contact structure that is immediately adjacent to the first contact structure” however, it is unclear what direction the immediately adjacent applies.  	For example, the supporting Fig. 1, shows 3 dummy channels 151A/171A/161 between two contacts 165 and 155, however, 165 and 155 aren’t the two most immediately adjacent contacts as 165 is closer to 145 and 155 is closer to upper right unlabeled contact.  		For purposes of examination this will be interpreted as “the second contact structure being a contact structure that is immediately adjacent to the first contact structure in the direction of the common line”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-9, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 2021/0020657).
Claim 1, Song discloses (Fig. 3C and annotated Fig. 2 below) a semiconductor device, comprising: 	a substrate (100, substrate, Para [0030]); 	a plurality of gate layers (EL, electrodes serving as gates, Para [0034]) and a plurality of insulating layers (ILD, insulating layers, Para [0035]) that are stacked alternately over a first region (CAR, cell array region, Para [0033]) of the substrate (EL and ILD are stacked alternately over CAR of 100), the plurality of gate layers and the plurality of insulating layers being stacked of a stair-step form over (EL and ILDS are stacked in stair-step form over CNR region) a second region (CNR, connection region, Para [0033]) of the substrate; 	a channel structure (VS, vertical channel structures, Para [0038]) that is disposed over the first region (VS disposed over CAR) and through the plurality of gate layers and the plurality of insulating layers (VS disposed through EL and ILD), and the channel structure and the plurality of gate layers forming a stack of transistors in a series configuration with the plurality of gate layers being a plurality of gates for the stack of transistors (the intersection of VS and EL form transistors which connect in series with EL being the gates for the transistors, Para [0034] –[0035]); 	a first dummy channel structure (D1, DVS, dummy vertical structure, Para [0060]) that is disposed through a first stair region of the stair- step form (D1 disposed through r1, a stair region in CNR); 	a first contact structure (C1, CPLG, cell contacts, Para [0049]) that is disposed over the first stair region (C1 disposed over r1); 	a second dummy channel structure (D2, DVS, dummy vertical structure, Para [0060])  that is disposed through a second stair region of the stair-step form (D2 disposed through r2, a stair region in CNR); the second stair region being immediately next to the first stair region (r2 is immediately next to r1 in D1 direction, see annotated Fig. 2 below); 	a second contact structure (C2, CPLG, cell contacts, Para [0049]) that is disposed over the second stair region (C2 is disposed over r2); and 	a third dummy channel structure (D3, DVS, dummy vertical structure, Para [0060])  that is disposed at a boundary between the first stair region and the second stair region (D3 is disposed in a boundary between r1 and r2), 	wherein the first dummy channel structure, the second dummy channel structure, the third dummy channel structure, the first contact structure, and the second contact structure are disposed along a common line in a planar view (annotated Fig. 2 below, D1, D2, D3, C1, and C2 are disposed along a diagonal common line in a planar view, common line shown by a dotted line), and the first dummy channel structure, the second dummy channel structure, and the third dummy channel structure are disposed between the first contact structure and the second contact structure (D1, D2, and D3 are disposed between C1 and C2), the second contact structure being a contact structure that is immediately adjacent to the first contact structure in the direction of the common line (C2 is immediately adjacent to C1 in the diagonal direction of the dotted common line).

    PNG
    media_image1.png
    828
    908
    media_image1.png
    Greyscale
	Claim 2, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, further comprising: 	a fourth dummy channel structure (D4, DVS, dummy vertical structure, Para [0060])  that is disposed through the first stair region of the stair-step form (D4 disposed through r1); and 	a fifth dummy channel structure (D5, DVS, dummy vertical structure, Para [0060]) that is disposed through the second stair region of the stair-step form (D5 disposed through r2), wherein 	the first dummy channel structure and the fourth dummy channel structure are disposed in a first row (D1 and D4 are disposed on a row, hereinafter “row1”), 	the second dummy channel structure and the fifth dummy channel structure are disposed in a second row (D2 and D5 are disposed on a row, hereinafter “row2”), and 	the third dummy channel structure is disposed between the first row and the second row (D3 is disposed in a row between row1 and row2).	Claim 3, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, wherein 	the first contact structure (C1) is disposed over the first stair region (r1) at a distance from the third dummy channel structure that is greater than a distance between the first dummy channel structure and the first contact structure (diagonal distance between C1 and D3 is greater than diagonal distance between D1 and C1), and 	the second contact structure (C2) is disposed over the second stair region (r2) at a distance from the third dummy channel structure that is greater than a distance between the second dummy channel structure and the second contact structure (diagonal distance between C2 and D3 is greater than diagonal distance between D2 and C2).
Claim 4, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, 	wherein the first contact structure and the second contact structure are conductively connected to a first gate layer and a second gate layer in the plurality of gate layers, respectively (Fig. 3C, since each CPLG is shown to be connected to a given EL, C1 and C2 would be connected to a respective first gate layer and second gate layer, hereinafter “g1” and “g2”).	Claim 6, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1,  wherein a minimum distance between each dummy channel structure and each contact structure is greater than or equal to a first limit (there is a minimum distance between each DVS and CPLG which can be seen between D1 and C1 for example, hereinafter “min”, this will be considered the first limit).	Claim 7, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, wherein a maximum distance between two neighboring dummy channel structures is less than or equal to a second limit (there is a maximum distance between neighboring DVS, this would be the diagonal distance which can be seen between D2 and D3 for example, hereinafter “max”, this will be considered the second limit).	Claim 8, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, 	wherein the channel structure and the third dummy channel structure are formed of a same material (VS and DVS may be formed by filling semiconductor VP and insulating filling pattern VI in vertical holes for both, Para [0062]).	Claim 9, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, 	wherein the third dummy channel structure has a circular shape (D3 has a circular top shape as shown in Fig, 2).	Claim 21, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, 	wherein the third dummy channel structure is disposed between the first dummy channel structure and the second dummy channel structure (D3 is between D1 and D2 along the diagonal common line direction).	Claim 22, Song discloses (Fig. 3C and annotated Fig. 2 above) the semiconductor device of claim 1, 	wherein the first dummy channel structure is neighboring to the first contact structure (D1 neighbors C1 along the diagonal common line direction) and the second dummy channel structure is neighboring to the second contact structure (D2 neighbors C2 along the common line direction).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819